UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) [X] Definitive Information Statement PRINCIPAL FUNDS, INC. (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box) : [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set for the amount on which the filing fee is calculated and state how it was determined) : 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: PRINCIPAL FUNDS, INC. – LARGECAP VALUE FUND III INFORMATION STATEMENT February 17, 2012 This Information Statement is provided in connection with the addition of a new sub-advisor to the Principal Funds, Inc. (“PFI”)-LargeCap Value Fund III (“the “Fund”). Barrow, Hanley, Mewhinney & Strauss, LLC (“BHMS” or the “Sub Advisor”) entered into an Amended and Restated Sub-advisory Agreement with Principal Management Corporation (the “Advisor”), the investment advisor to PFI, on December 16, 2011 and began providing investment advisory services to the Fund on the same day. Under an order from the Securities and Exchange Commission (“SEC”), PFI and the Advisor may enter into and materially amend agreements with sub-advisors without obtaining shareholder approval. The order permits PFI and the Advisor to hire one or more sub-advisors, change sub-advisors and reallocate management fees between the Advisor and the sub-advisors, without obtaining shareholder approval. The address of the Fund’s Advisor and transfer agent (Principal Shareholder Services) is 711 High Street, Des Moines, Iowa 50392. The address of the Fund’s principal underwriter (Principal Funds Distributor, Inc.) is 1100 Investment Boulevard, El Dorado Hills, CA 95762-5710. The Fund will furnish, without charge, a copy of the annual report and the most recent semiannual report succeeding the annual report, if any, upon request. To request a report, call 1-800-222-5852 or write Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY BACKGROUND On December 12, 2011 the Board of Directors of PFI unanimously approved the replacement of AllianceBernstein L.P. (“AllianceBernstein”) as sub-advisor to the Fund with Barrow, Hanley, Mewhinney & Strauss, Inc. (“BHMS”). This decision was based primarily on AllianceBernstein’s underperformance. Westwood Management Corporation (“Westwood”) continues as a co-sub-advisor to the Fund. NEW SUBADVISORY AGREEMENT The terms of the Amended and Restated Sub-advisory Agreement are the same in all material respects as the current sub-advisory agreement with AllianceBernstein. The following is a brief summary of the material terms of the Agreements. This summary is qualified in its entirety by reference to the text of the Sub-advisory Agreement attached. Like the current sub-advisory agreement with Westwood, the new Amended and Restated Sub-advisory Agreement provides that BHMS will, among other things, (1) provide investment advisory services to the Fund including providing investment advice and recommendations with respect to the Fund’s investments consistent with the Fund’s investment objectives, investment policies and restrictions; (2) arrange for the purchase and sale of the Fund’s portfolio securities; (3) provide, at its expense, all necessary investment and management facilities, including expenses for clerical and bookkeeping services; (4) advise and assist the officers of PFI in taking such steps as are necessary or appropriate to carry out the decisions of PFI’s Board of Directors regarding the general conduct of the investment business of the Fund; and (5) provide periodic reports regarding the investment service provided to the Fund. Under the current sub-advisory agreements, the Advisor pays both BHMS and Westwood a fee at an annual rate that is accrued daily and payable monthly based on the net asset value of the portion of the Fund’s assets each manages. The schedules for the fees the Advisor pays BHMS and Westwood as well as the fees previously paid to AllianceBernstein are listed below. Fee Schedule BHMS* Assets Under Fee Management (Annualized Rate) First $300 million .23 % % Assets over $300 million Westwood* Assets Under Fee Management (Annualized Rate) First $200 million 0.30 % % Next $800 million Over $1 billion 0.18 % Previous Fee Schedule AllianceBernstein* Assets Under Fee Management (Annualized Rate) First $300 million .23 % % Assets over $300 million * Cash and cash equivalents are included in the Fund’s net assets calculation up to a maximum of 1.00% of the Fund’s net assets. If the Manager requests that the Sub-Advisor raise cash in the Fund’s portfolio in excess of 1.00% of the Fund’s net assets for the purpose of funding redemptions from the Fund, such amount requestedshallbe included in the Series net assets calculation. NEW SUB-ADVISOR Barrow, Hanley, Mewhinney & Strauss, LLC (“BHMS”), 2200 Ross Avenue, 31st Floor, Dallas, Texas 75201, is an investment advisory firm that was founded in 1979 and is a subsidiary of Old Mutual Asset Management (US) LLC, which is a subsidiary of Old Mutual plc, based in London, England. Complete ownership of BHMS is BHMS is owned 100% by Old Mutual Asset Managers (US) LLC, which is owned 100% by Old Mutual plc. The address for Old Mutual Asset Managers (US) LLC is 200 Clarendon Street, 53 rd Floor, Boston, MA 02116, and the address for Old Mutual plc is 5 th Floor, Old Mutual Place, 2 Lambeth Hill, London EC4V 4GG.BHMS employees own 24.9% and parent 75.1% (1) Key employees of BHMS own a significant minority interest in the firm consisting of indirect non-voting interests. Employee ownership levels which will vary from time to time and will not exceed 24.9%. Management of BHMS. Set forth below are the names and principal occupations of the principal executive officers of BHMS. Name Position with BHMS James B. Barrow Executive Director Ray Nixon Jr. Executive Director Similar Investment Companies Advised by BHMS. BHMS has stated that it does not currently act as investment adviser to any registered investment companies having similar investment objectives and policies as those of the Funds. Fees Paid to BHMS. The Advisor paid no fees to BHMS for the fiscal year ending October 31, 2011 with respect to the Fund. 2 BOARD EVALUATION OF NEW SUBADVISORY AGREEMENTS At its December 12, 2011 meeting, the Board considered whether to approve and Amended and Restated Sub- advisory agreement appointing BHMS as sub-advisor to the Fund. In making its decision to approve the new agreement, the Board, including the Independent Directors, requested and evaluated information provided by the Advisor and BHMS. The Independent Directors were assisted by independent legal counsel. The Board considered the nature, quality and extent of services to be provided under the Amended and Restated Sub-advisory agreement. The Board considered the Sub-advisor’s reputation, qualifications and background, its investment approach, the experience and skills of its investment personnel who would be responsible for the day-to-day management of the Fund, and the resources made available to such personnel. In addition, the Board considered the Advisor’s program for identifying, recommending, monitoring and replacing sub-advisors for PFI and that the due-diligence program recommended BHMS for the Fund. The Board reviewed the historical one-year, three-year, five-year and ten-year performance as of September 30, 2011 of the Sub-advisor in a composite with an investment strategy similar to the portfolio strategy for Fund, as compared to its Morningstar peer group and relevant benchmark index. The Board concluded, based on this information, that investment performance was expected to be satisfactory. The Board considered the proposed subadvisory fees, noting that the Advisor compensates the Sub-advisor from its own management fee so that shareholders pay only the management fee. The Board considered whether there are economies of scale with respect to the subadvisory services to be provided to the Fund under the Amended and Restated Sub-advisory Agreement. The Board noted that the subadviory fee schedule includes one breakpoint and concluded that the subadvisory fee schedule reflects an appropriate recognition of economies of scale at the Fund’s current asset levels. In addition, in evaluating the subadvisory fees and the factor of profitability, the Board considered that the subadvisory fee rate was negotiated at arm’s-length between the Advisor and the Sub-advisor. On the basis of the information provided, the Board concluded that the proposed subadvisory fees were reasonable. The Board also considered the character and amount of other incidental benefits to be received by the Sub- advisor when evaluating the subadvisory fees. The Board noted that the Advisor reported that the Sub-advisor’s policy is to use soft dollars within the Section 28(e) safe harbor. The Board concluded that taking into account these potential benefits, the proposed subadvisory fees were reasonable. Based upon all of the information considered and the conclusions reached, the Board determined that the terms of the Sub-advisory agreement are fair and reasonable and that approval of the Sub- advisory agreement is in the best interests of the Fund. 3 FUND OWNERSHIP As of the close of business on February 6, 2012 the officers and directors of the Fund as a group beneficially owned less than one percent of the outstanding shares of the Fund. The following table sets forth information regarding the beneficial ownership of shares of the Fund as of February 6, 2012 by all shareholders known to the Fund to be beneficial owners of more than 5% of the outstanding shares. Share Percentage Name and Address Class of Ownership PRINCIPAL LIFE INSURANCE CO Institutional 58.57 % FBO PRINCIPAL FINANCIAL GROUP ATTN: RIS NPIO TRADE DESK DES MOINES, IA 50392-9992 SAM BALANCED PORTFOLIO PIF Institutional 11.29 % ATTN: MUTUAL FUND ACCOUNTING - H221 DES MOINES, IA 50392-0001 SAM CONS GROWTH PORTFOLIO PIF Institutional 12.38 % ATTN: MUTUAL FUND ACCOUNTING - H221 DES MOINES, IA 50392-0001 SAM STRATEGIC GROWTH PORTFOLIO PIF Institutional 7.37 % ATTN: MUTUAL FUND ACCOUNTING - H221 DES MOINES, IA 50392-0001 DELAWARE CHARTER GUARANTEE & TRUST R
